Citation Nr: 0622193	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to January 17, 2001 
for service connection of patellofemoral tracking problem, 
left knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to October 
1993.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for the 
veteran's left knee disability and assigned a 10 percent 
evaluation effective January 17, 2001.  

In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In an April 2006 statement, the veteran wrote that he wanted 
to withdraw his appeal with respect to a claim for 
entitlement to an earlier effective date for special monthly 
compensation based on housebound.  He reiterated this intent 
at the April 2006 Board hearing.  Therefore, the Board 
considers the appeal of such issue hereby withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran filed a claim of service connection for his 
left knee on January 26, 1999.  In a July 1999 rating 
decision, the RO denied the veteran's claim for a left knee 
condition as not well grounded because there was no record of 
a left knee disorder showing a chronic disability subject to 
service connection.  The veteran did not perfect his appeal 
of the July 1999 RO rating decision and it became final.

3.  The veteran requested to reopen his claim of service 
connection for a left knee disorder in a written statement 
received by the RO on January 17, 2001; no earlier 
correspondence can be construed as an informal claim for the 
benefit sought.    

4.  The veteran's currently diagnosed left knee disorder was 
first linked by competent medical opinion to his military 
service on April 7, 2003, the date of the VA examination.    

5.  In a May 2003 rating decision, the RO granted service 
connection for patellofemoral tracking problem, left knee, 
with degenerative joint disease effective January 17, 2001.  


CONCLUSION OF LAW

The requirements for an effective date prior to January 17, 
2001, for service connection of patellofemoral tracking 
problem, left knee, with degenerative joint disease have not 
been met or approximated.  38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO explained what the evidence must show to 
establish entitlement to service-connected compensation 
benefits and asked the veteran to send the information 
describing additional evidence or the evidence itself to the 
RO by April 26, 2001.  The RO further advised the veteran 
that VA may be able to pay him from the date his claim was 
received if the information or evidence is received within 
one year from the date of the letter and VA decides that the 
veteran is entitled to benefits.  Moreover, the Board 
observes that correspondence dated in June 2006 again advised 
the veteran regarding effective date.       

Furthermore, the RO provided the veteran with a copy of the 
May 2003 rating decision, the September 2003 Statement of the 
Case (SOC), and the February 2004 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The September 2003 SOC provided the veteran with notice of 
all the laws and regulations pertinent to his claim.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled for 
the veteran a Travel Board hearing held in April 2006.  The 
RO also afforded the veteran a VA examination in April 2003.  
In addition, the RO obtained the veteran's VA treatment 
records dated from January 2001 to December 2002 and private 
treatment records dated from October 2001 to May 2002.  The 
veteran's service medical records are also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Effective Date Prior to January 17, 2001 

The veteran contends that he is entitled to an effective date 
of January 26, 1999 for his service-connected left knee 
disability.  He maintains that the January 2001 statement was 
actually a substantive appeal to the July 1999 RO rating 
decision and the date of the January 1999 claim should be the 
effective date.    

The record reflects that the veteran's initial claim for 
service connection of a left knee disorder was received on 
January 26, 1999.  In the July 1999 rating decision, the RO 
denied the claim because it was not well grounded explaining 
that there was no record of a left knee disorder showing a 
chronic disability subject to service connection.  The 
veteran subsequently filed a notice of disagreement (NOD) in 
November 1999 and the RO issued a SOC in January 2000.  The 
veteran, however, did not file a substantive appeal and the 
July 1999 RO decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

In a written statement received by the RO on January 17, 
2001, the veteran requested that VA reopen his claim for 
service connection of a left knee disorder.  He explained 
that a recent diagnosis of instability of the knee by a VA 
physician constituted new and material evidence.  The Board 
observes that there was no correspondence received from the 
veteran prior to January 17, 2001 regarding his claim for a 
left knee disorder since the November 1999 NOD.  

The Board has considered the veteran's contention that his 
January 2001 statement should have been construed by the RO 
as a timely substantive appeal; however, a substantive appeal 
must be filed within 60 days from the date that the RO mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever ends later.  
38 C.F.R. § 20.302(b) (2005).  In this case, the January 2001 
statement was filed more than 60 days after the January 2000 
SOC and more than one year after the July 1999 RO rating 
decision.  While such notice of the SOC was mailed to the 
last known address of the veteran and returned as 
undeliverable in January 2000, it was remailed in February 
2000 and the veteran acknowledged its receipt at the April 
2006 Board hearing.  In addition, the Board observes that 
correspondence that accompanied the January 2000 SOC advised 
the veteran that he needed to file a formal appeal to 
continue his appeal and explained that he could do that by 
completing and filing the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  It also noted that the instructions 
that came with the enclosed VA Form 9 outlined what the 
veteran needed to do and how much time he had to do it if he 
wanted to continue his appeal.  Furthermore, the veteran 
clearly expressed a desire to "reopen" his claim of service 
connection for a left knee disorder based on "new and 
material evidence" in the January 2001 statement and made no 
reference to the July 1999 rating decision or the January 
2000 SOC at that time.  Therefore, the January 2001 statement 
may not be construed as a timely substantive appeal to the 
July 1999 rating decision.  

Based on the foregoing, the Board finds that service 
connection for a left knee disorder is appropriately before 
the Board as a "reopened claim."  

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of the claim 
or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (2005).  

As previously noted, the veteran requested that VA reopen his 
claim for service connection of a left knee disorder in a 
written statement received by the RO on January 17, 2001.  A 
review of the record reveals that no document or 
correspondence received prior to January 17, 2001, can be 
construed as a request to reopen the previously denied claim 
for a left knee disorder.  Thus, the date of receipt of the 
claim is January 17, 2001.  

Regardless of the date entitlement to service connection for 
the veteran's left knee disability arose, an effective date 
may not be earlier than the date of receipt of the 
application to reopen.  Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Sears v. Principi, 349 F. 3d 1326 (Fed. Cir. 
2003).  As the veteran is currently assigned an effective 
date based on the date of receipt of his claim to reopen 
(i.e., January 17, 2001), the Board finds that the assignment 
of an effective date prior to such date is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds, however, that the preponderance of the evidence is 
against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to January 17, 2001 for service 
connection of patellofemoral tracking problem, left knee, 
with degenerative joint disease is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


